Case: 19-50932     Document: 00515727141         Page: 1     Date Filed: 02/01/2021




              United States Court of Appeals
                   for the Fifth Circuit                                  United States Court of Appeals
                                                                                   Fifth Circuit

                                                                                 FILED
                                  No. 19-50932                             February 1, 2021
                                Summary Calendar                            Lyle W. Cayce
                                                                                 Clerk

   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Raul Ramos,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Western District of Texas
                           USDC No. 5:17-CR-391-1


   Before Wiener, Southwick, and Duncan, Circuit Judges.
   Per Curiam:*
          Defendant-Appellant Raul Ramos pleaded guilty to: (1) one count of
   conspiracy to interfere with commerce by threats or violence, a violation of
   18 U.S.C. § 1951; (2) one count of conspiracy to distribute and possess with
   intent to distribute 50 grams or more of methamphetamine and 100 grams or


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-50932      Document: 00515727141           Page: 2   Date Filed: 02/01/2021




                                     No. 19-50932


   more of heroin, a violation of 21 U.S.C. § 841(b)(1)(B) and 21 U.S.C. § 846;
   and (3) one count of possession of a firearm by a convicted felon, a violation
   of 18 U.S.C. § 922(g)(1) and 18 U.S.C. § 924(a)(2). Ramos was a leader and
   member of the Texas Mexican Mafia (TMM) and was involved in the
   group’s conspiracy to commit drug trafficking activities in defined territories.
   The TMM mandated that nonmembers who distributed narcotics pay a tax,
   known as “the dime,” on the proceeds of their drug transactions. Ramos
   denied collecting the dime but acknowledged that it was occurring. The
   district court sentenced Ramos to concurrent terms of 240 months of
   imprisonment on the § 1951 conviction, life imprisonment on the § 846
   conviction, and 120 months of imprisonment on the § 922(g)(1) conviction.
          Ramos contends that there was an insufficient factual basis to support
   each of his guilty plea convictions. Because he did not raise this challenge in
   the district court, we will review Ramos’s claims for plain error. See United
   States v. Marek, 238 F.3d 310, 315 (5th Cir. 2001) (en banc). To succeed on
   plain error review, Ramos must establish that there was (1) an error (2) that
   was clear or obvious and (3) that affected his substantial rights. United States
   v. Delgado, 672 F.3d 320, 329 (5th Cir. 2012) (en banc). For an error to affect
   Ramos’s substantial rights, he must show that there is a “reasonable
   probability that, but for the error, he would not have entered the plea.”
   United States v. Dominguez Benitez, 542 U.S. 74, 83 (2004). If Ramos makes
   this showing, we then have discretion to remedy the error, which we should
   exercise only if the error “seriously affects the fairness, integrity or public
   reputation of judicial proceedings.” Delgado, 672 F.3d at 329 (internal
   quotation marks, brackets, and citation omitted).
          A district court may not enter a judgment of conviction based on a
   guilty plea unless there is a factual basis for the plea. FED. R. CRIM.
   P. 11(b)(3). To determine whether the factual basis supports a guilty plea,
   “[t]he district court must compare (1) the conduct to which the defendant



                                          2
Case: 19-50932      Document: 00515727141            Page: 3   Date Filed: 02/01/2021




                                      No. 19-50932


   admits with (2) the elements of the offense charged in the indictment or
   information.” United States v. Hildenbrand, 527 F.3d 466, 474–75 (5th
   Cir. 2008) (internal quotation marks and citation omitted). In assessing the
   sufficiency of the factual basis under the plain error standard, we “may look
   beyond those facts admitted by the defendant during the plea colloquy and
   scan the entire record for facts supporting his conviction.” United States
   v. Trejo, 610 F.3d 308, 313 (5th Cir. 2010).
          Ramos contends that the factual basis for his § 1951 guilty plea
   conviction was insufficient because he never admitted to participating in a
   conspiracy, including collecting the “dime,” or knowing which individuals
   did so. However, considering Ramos’s admitted knowledge of “dimes”
   being collected by TMM members, testimony about the organization of the
   TMM and its drug trafficking activities, and statements of his co-
   conspirators about Ramos’s orders to commit acts of violence, there was
   sufficient evidence, under plain error review, that Ramos was part of a
   conspiracy to interfere with commerce by threats or violence under § 1951.
   See Delgado, 672 F.3d at 329; United States v. Robinson, 119 F.3d 1205, 1212
   (5th Cir. 1997). During the change of plea hearing, the district court properly
   compared Ramos’s admissions and the statements of his co-conspirators
   with the elements of a § 1951 offense, and therefore it had a sufficient factual
   basis to accept Ramos’s § 1951 guilty plea. See United States v. Cooper, 979
   F.3d 1084, 1089 (5th Cir. 2020).
          Ramos argues that the factual basis for his § 846 conviction was
   insufficient because it did not establish that he conspired with the TMM to
   possess with intent to distribute methamphetamine and heroin. He also
   asserts that the Government failed to establish that he possessed more than
   100 grams of heroin. However, considering Ramos’s admitted knowledge of
   the TMM’s drug trafficking activities, evidence that he conceded ownership
   of at least one kilogram of heroin, and other testimony and evidence about



                                           3
Case: 19-50932      Document: 00515727141           Page: 4     Date Filed: 02/01/2021




                                     No. 19-50932


   the organization of the TMM and its drug trafficking activities, there was
   sufficient evidence under plain error review that Ramos was part of a
   conspiracy to possess with intent to distribute methamphetamine and heroin
   under § 846. See United States v. Nieto, 721 F.3d 357, 367 (5th Cir. 2013);
   Delgado, 672 F.3d at 329. Furthermore, during the change of plea hearing, the
   district court fulfilled its duty by comparing Ramos’s admissions and other
   evidence against him to the elements of a § 846 offense. See Cooper, 979 F.3d
   at 1089.
          Ramos contends that the factual basis for his guilty plea to the
   § 922(g)(1) firearm charge was insufficient because the Government failed to
   prove that the firearm was operable. However, the Government was not
   required to present evidence that the firearm was operable because the gun
   need not be operable as long as it was designed to expel a projectile. See
   United States v. Ruiz, 986 F.2d 905, 910 (5th Cir. 1993). Moreover, although
   at rearraignment, Ramos might have expressed doubt about the functionality
   of the firearm, he clarified that he had never tried to fire it. In light of those
   statements and testimony by an FBI agent that the firearm had a loaded
   receiver, there was sufficient evidence that Ramos committed a § 922(g)(1)
   offense. It thus was not clear or obvious error for the district court to find a
   sufficient factual basis for Ramos’s guilty plea to the offense. See United
   States v. Broadnax, 601 F.3d 336, 341 (5th Cir. 2010); Delgado, 672 F.3d at
   329. Also, the district court adequately compared the elements of a §
   922(g)(1) offense with Ramos’s admissions and the evidence against him
   during the change of plea hearing. See Cooper, 979 F.3d at 1089.
          Ramos also contends that the district court erroneously relied on
   hearsay testimony at sentencing. Ramos correctly concedes, however, that
   we have held that a defendant’s confrontation right does not extend to
   sentencing proceedings, and he acknowledges that his contention is




                                           4
Case: 19-50932     Document: 00515727141           Page: 5   Date Filed: 02/01/2021




                                    No. 19-50932


   foreclosed under our precedent. See United States v. Beydoun, 469 F.3d 102,
   108 (5th Cir. 2006). He seeks only to preserve the issue for further review.
          AFFIRMED.




                                         5